Case 2:19-mj-04282-GBW Document1 Filed 12/02/19 Page 1 of 3

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
v. )
) — caseno: \O MYYQKRQ
James MASTRONARDI
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about

the date of November 28. 2019 in the county of Dona Ana in the State and District of New Mexico
the defendant violated 8 U.S.C. §1324(a)(1)(A)(v)(1)(Conspiracy to Violate 1324 - All subsections),

an offense described as follows:

 

Knowingly, intentionally, and unlawfully conspired, combined, confederated and agreed with others known and unknown,
to commit offenses against the United States, namely: to transport, move, and attempt to transport and move an alien
within the United States by means of transportation and otherwise

This criminal complaint is based on these facts:
On November 28, 2019, Border Patrol Agents observed a grey Chevy Equinox travelling northbound on Highway 185
turn around southbound just short of the Border Patrol Checkpoint located on Highway 185, mile marker 26, in Dona Ana
County, New Mexico. Agents caught up with the vehicle and initiated a vehicle stop near mile marker 23.

Agents approached the vehicle and noticed more passengers than there were seats. After identifying themselves, the
Agents questioned the driver, James Mastronardi, and the passengers as to their citizenship. Mastronardi stated he was a

United States citizen. The passengers did not respond.

Continued on the attached sheet.

Complainant's signature (7

_-~Mark Nevarez Agent

Printed name and title

Sworn to before me and signed in my presence.
Date: November 30, 2019 / 0

\| “SREGOR 5 signature
3REGORY B. WORMUTH
City and state: Las Cruces, N.M. U.S. MAGISTRATE JUDGE

Printed name and title

 
 

Case 2:19-mj-04282-GBW Document1 Filed 12/02/19 Page 2 of 3

CONTINUATION OF CRIMINAL COMPLAINT

STATE AND DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA

V.
James MASTRONARDI

Continuation of Statement of Facts:

Mastronardi was asked why he turned around and he stated he was trying to talk to the passengers but none of them
would respond to him and he got nervous before the checkpoint and decided to turn around. He then uttered “all fora
couple hundred dollars". Agents then questioned the passengers in the Spanish language as to their citizenship. All nine
passengers stated they were not citizens of the United States and did not possess any immigration documents to be or
remain in the United States legally. Mastronardi and the nine passengers were transported to the Border Patrol Station in
Las Cruces, New Mexico for further questioning and processing.

Post Miranda Statement of the driver, James Mastronardi:

Mastronardi stated his friend asked him on Wednesday, November 27, 2019, if he wanted to take some people from El
Paso, Texas to Albuquerque, New Mexico. Mastronardi stated all he had to do was take the people to Albuquerque in his
friend's vehicle and he would be paid. Mastronardi stated he was given instructions to take Interstate 25 to Highway 185
towards Albuquerque, New Mexico because there were no checkpoints. Mastronardi stated he was initially going to take
Interstate 10 and then go back to Interstate 25 towards Albuquerque but he did not because his friend had assured him
that there was not a checkpoint on Highway 185. Mastronardi stated he was talking to his friend as he was driving
northbound on Highway 185. He stated he told his friend the checkpoint was open and his friend told him not to panic and
to listen to her. Mastronardi stated he told his friend the checkpoint was open and he should have gone straight to the
Interstate 25 checkpoint and just drove up with the "Mexicans". Mastronardi stated his friend hung up the phone when he
told her he was screwed because the checkpoint was open. Mastronardi stated he turned around and decided to drive
south instead of north towards the checkpoint with the "Mexicans" because he knew he was screwed. Mastronardi stated
when he saw the Border Patrol Agents coming after him, he knew that he was in trouble and that he should have gone
through Interstate 10.

Mastronardi stated he was shocked to know the Illegal Aliens were Hondurans. Mastronardi stated he thought that they
were all from Mexico. He stated his friend paid him cash. Mastronardi stated he needed money and his friend took
advantage of him.

Post Miranda Statement of Material Witness 1 (Mat Wit 1):

Mat Wit 1 stated he made arrangements to be smuggled into the United States. Mat Wit 1 stated he entered the United
States illegally and was taken to a house in El Paso, Texas. Mat Wit 1 stated he stayed at that house along with other

illegal aliens for approximately four days. Mat Wit 1 stated he and the other illegal aliens boarded the vehicle that they
were arrested in.

Post Miranda Statement of Material Witness 2 (Mat Wit 2)
Mat Wit 2 stated arrangements were made to be smuggled into the United States. Mat Wit 2, along with other illegal

aliens, illegally entered the United States and were then transported to a house in El Paso, Texas. Mat Wit 2 stated they
stayed at that house for approximately four days. Mat Wit 2 stated they boarded the 2005 Chevrolet Equinox they were
 

 

Case 2:19-mj-04282-GBW Document1 Filed 12/02/19 Page 3 of 3

arrested in.

Assistant United States Attorney Aaron Jordan was advised of the case and approved prosecution on James Mastronardi
for 8 USC 1324AlAVI: Conspiracy to Enter, Transport or Harbor Aliens.

Continuation of Statutory Language:

(¢ 027 “Ce

ignature of Judictahoffieér Seg Signature of Complainant

Nevarez, Mark
Filing Agent

 
